The Honorable Joe Harris, Jr. State Representative P.O. Box 781 Osceola, AR 72370-0781
Dear Representative Harris:
This is in response to your request for an opinion involving the City of Gilmore and a particular bond issue in connection with a water system that is in need of emergency repairs. You have been informed that there are outstanding bonds, but apparently the bond holders have not been identified. You state that the City has been notified by USDA that the bond issue must be resolved before funding can be made available for a new water system. You state further that the City has exhausted all avenues in its search for information regarding this bond issue, and you have asked for my opinion as to what can be done to resolve the matter.
I am unable to issue an opinion in response to your request because it appears that this is not a matter falling within the ordinary scope of an opinion from this office. I am unaware of any controlling state law with respect to the specific factual scenario outlined in your correspondence. The trust indenture must, in all likelihood, be initially considered, as it may contain relevant terms and conditions governing the respective rights and duties of the City and the trustee for the bondholders. While I am authorized and prepared to interpret state law as it might apply under particular factual circumstances, I am specifically prohibited from engaging in the private practice of law. A.C.A. §25-16-701. The issues or problems you have presented appear to raise questions of a practical nature that require the assistance of counsel to whom you ordinarily look for advice. Resort to the courts may ultimately be necessary for guidance, if the problem you have identified cannot be resolved with the trustee.
I regret that I am unable to offer more assistance in this instance. If there are questions involving the application or interpretation of state law, I will of course address the matter and provide a timely response.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:EAW/cyh